DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.113

In view of the appeal brief filed on 01/14/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KENNETH RINEHART/           Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                             



Claim Status
Pending claims 7-26 are addressed below. Claims 1-6 is cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 3454745) in view of Marth (US 9241243).
	Regarding claim 7, Stone teaches a warmer (warmer shown in fig. 1), comprising: 
a reservoir (16, “cylindrically shaped container liner 16”) for receiving a melt (this reservoir 16 receives shaving container 10 and therefore can also receive a melt), the reservoir (16) defining uninterrupted bottom wall (bottom wall of 16) and side wall (side wall of 16; see fig. 1); 
a housing (12, 40, 44) defining an interior volume (interior of 12, 40, 44) and coupled to the reservoir (16); and 
a sealed heater engine (22, 32, 36, 30; col. 3, ln 7-11, ln 14-17) comprising a second housing (sealer in combination with portions 30, 32, 36; col. 3, ln 7-11, ln 14-17) with a heater (22) disposed therein, and positioned within the interior volume (interior of 12, 40, 44), the second housing (30, 32, 36) being in thermal contact with the reservoir 
While Stone teaches various housing components in combination with a sealer to form a second housing for the heater 22 (col. 3, ln 7-11, ln 14-17), Stone fails to teach the heater engine including a seal having an ultrasonically welded portion that prevents the ingress of liquids into the sealed heater engine.
However, Marth teaches a sealed electronic device 700 (figs. 7A-7D) having a top cover 715 and base 720 housing an electrical component 710. The device 700 is provided with a seal that is includes an ultrasonic welding portion (between 715 and 720; col. 17, line 18-43) in combination with a perimeter gasket 750 to prevent ingress of liquids into the electrical components. It is noted that while Marth’s device is not in the same field of warmer devices, Marth addresses the problem that is reasonably pertinent to applicant’s claimed invention, which is providing top and bottom housings in combination with multiple sealing features (a perimeter gasket and ultrasonic welding seal) to waterproof the electronic device, preventing moisture from entering the device and potentially coming into contact with its internal electrical components as taught by Marth in Column 17, line 18-29. 
Since the sealer top portion taught by Stone is a silicone resin adhesive that is a different material from the base cup, the sealer’s adhesiveness and structural integrity can degrade due to long term exposure of humidity (device is used in bathroom) and heat, therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stone to incorporate the teachings of Marth to substitute the sealer and base of Stone’s device 

Regarding claim 8, Stone as modified in view of Marth teaches the warmer of claim 7, wherein Stone teaches a wire seal (see col. 3, ln 14-16: “The cord is sealed in position within the channel 36 by a waterproof heat resistant sealer which fills the channel 36”). Additionally, as modified in view of Marth, the reference combination further teaches the second housing of the sealed heater engine (Stone’s second housing, as modified in view of Marth) includes a top cover (715 in Marth) and a base (720 in Marth), and the seal includes at least an o-ring (perimeter gasket 750 taught by Marth; see Marth’s figure 7D) positioned between the top cover (715) and the base (720 of Marth; see the rejection of claim 16).
It is noted that this limitation is interpreted to associate with the UL 283 Standards (Version 3) prior to or at the application filing date. 
However, according to applicant’s admission, UL 283 standards exist as of June 16, 2015, which is prior to the time of the filing of the present application (See page 1 of the Remarks filed 02/19/2018 and attached materials from existed version of UL 283 also filed 02/19/2018). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stone and Marth to incorporate a waterproof construction of O-ring seal, wire seal, top cover, and base that result in a sealed heater engine exceeding the water resistant standards of UL 283 as claimed. Doing so would make the device safer and more desirable to consumers, since showing that a sealing construction adequately tested to exceed the water resistant standards of the UL 283 standards demonstrate the device is built to the highest standards in safety and quality.

Regarding claim 16, Stone teaches a warmer (shown in fig. 1), comprising: a reservoir (16) for receiving a melt (this reservoir 16 receives shaving container 10 and therefore can also receive a melt); 

electrical components (22, 32, 36, 30; col. 3, ln 7-11, ln 14-17) comprising a sealed heater engine (22, sealed inside a sealer, and 32, 30) comprising a second housing (30, 32, 36) with a heater (22) disposed therein, and positioned within the interior volume (interior of 12, 40, 44), and the second housing (30, 32, 36) being in thermal contact with the reservoir (16; see fig. 1: housing 30, 32, 36 physically contacts the reservoir 16 and therefore is in thermal contact with 16);
wherein the electrical components (22, 32, 36, 30) are disposed entirely below a bottom wall of the reservoir (16).
While Stone teaches various housing components in combination with a sealer to form a second housing for the heater 22 (col. 3, ln 7-11, ln 14-17), Stone fails to teach the heater engine including a seal having an ultrasonically welded portion that prevents the ingress of liquids into the sealed heater engine.
However, Marth teaches a sealed electronic device 700 (figs. 7A-7D) having a top cover 715 and base 720 housing an electrical component 710. The device 700 is provided with a seal that is includes an ultrasonic welding portion (between 715 and 720; col. 17, line 18-43) in combination with a perimeter gasket 750 to prevent ingress of liquids into the electrical components. It is noted that while Marth’s device is not in the same field of warmer devices, Marth addresses the problem that is reasonably pertinent to applicant’s claimed invention, which is providing top and bottom 
Since the sealer top portion taught by Stone is a silicone resin adhesive that is a different material from the base cup, the sealer’s adhesiveness and structural integrity can degrade due to long term exposure of humidity (device is used in bathroom) and heat, therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stone to incorporate the teachings of Marth to substitute the sealer and base of Stone’s device with a top cover and base with the ultrasonically welded seal portion and o-ring construction similar to the housing construction taught in Marth to better protect the sealed heater engine, since the ultrasonically welded seal physically connects top and base housing construction, which makes the second housing more robust. The substitution of one known element (the second housing that includes a resin sealer added to a base cup) as taught by Stone with another (the second housing that  includes ultrasonically welding seal and perimeter gasket) as taught by Marth would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of ultrasonically welded second housing shown in Marth would have yielded predictable results, namely, improving the waterproofing seal of the electronic device, by utilizing a more robust second housing structure, and redundant sealing to prolong life span of the device. 



Regarding claim 18, Stone as modified in view of Marth teaches the warmer of claim 17, wherein Marth teaches the ultrasonically welded portion (between 715 and 720) of the seal joins the top cover (715) to the base (720; see the rejection of claim 16).  

Regarding claim 19, Stone as modified in view of Marth teaches the warmer of claim 18, but fails to explicitly teach the warmer meet or exceed water resistant standards of UL 283. It is noted that this limitation is interpreted to associate with the  UL 283 Standards (Version 3) prior to or at the application filing date.
However, according to applicant’s admission, UL 283 standards exist as of June 16, 2015, which is prior to the time of the filing of the present application (See page 1 of the Remarks filed 02/19/2018 and attached materials from existed version of UL 283 also filed 02/19/2018). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stone and Marth to 

Regarding claim 20, Stone teaches a warmer (shown in fig. 1), comprising: 
a reservoir (16) for receiving a melt (this reservoir 16 receives shaving container 10 and therefore can also receive a melt), the reservoir (16) defining uninterrupted bottom wall (at 21) and side wall (side wall of 16; see fig. 1); 
a housing (12, 40, 44) defining an interior volume (interior of 12, 40, 44), and configured to receive to the reservoir (16);
a power cord (26);
a sealed heater engine (22, 32, 36, 30; col. 3, ln 7-11, ln 14-17) comprising a second housing (32, 36, 30) with a heater (71-74) disposed therein, and positioned within the interior volume (interior of 12, 40, 44) and in thermal contact with the reservoir (16; see fig. 1: second housing 30, 32, 36 physically contacts the reservoir 16 and therefore is in thermal contact with 16);
wherein the housing (12, 40, 44) defines an opening (opening where washer 38 sits) to receive the power cord (26; see fig. 1).
While Stone teaches various housing components in combination with a sealer to form a second housing for the heater 22 (col. 3, ln 7-11, ln 14-17), Stone fails to teach 
However, Marth teaches a sealed electronic device 700 (figs. 7A-7D) having a top cover 715 and base 720 housing an electrical component 710. The device 700 is provided with a seal that is includes an ultrasonic welding portion (between 715 and 720; col. 17, line 18-43) in combination with a perimeter gasket 750 to prevent ingress of liquids into the electrical components. It is noted that while Marth’s device is not in the same field of warmer devices, Marth addresses the problem that is reasonably pertinent to applicant’s claimed invention, which is providing top and bottom housings in combination with multiple sealing features (a perimeter gasket and ultrasonic welding seal) to waterproof the electronic device, preventing moisture from entering the device and potentially coming into contact with its internal electrical components as taught by Marth in Column 17, line 18-29. 
Since the sealer top portion taught by Stone is a silicone resin adhesive that is a different material from the base cup, the sealer’s adhesiveness and structural integrity can degrade due to long term exposure of humidity (device is used in bathroom) and heat, therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stone to incorporate the teachings of Marth to substitute the sealer and base of Stone’s device with a top cover and base with the ultrasonically welded seal portion and o-ring construction similar to the housing construction taught in Marth to better protect the sealed heater engine, since the ultrasonically welded seal physically connects top and base housing construction, which makes the second housing more robust. The . 

Claims 9-11, 14, 15, 21-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone and Marth, further in view of Krauchi (US 2010/0192785).
Regarding claim 9, Stone as modified in view of Marth teaches the warmer of claim 8, wherein Stone teaches the housing (12, 40, 44) includes an upper portion (44) and a lower portion (12, 44) but fails to teach the upper portion (44) and the lower portion (12, 40) that are sealed to prevent the ingress of water, and a seal is formed between the upper portion and the lower portion that includes an ultrasonically welded portion.
Krauchi teaches a warmer comprising a housing (fig. 5) having an upper portion (21’) and a lower portion (30’) that are sealed to prevent the ingress of water, and a seal is formed between the upper portion (21’) and the lower portion (30’) that includes an ultrasonically welded portion (par. 34, 87).


Regarding claim 10, Stone as modified in view of Marth and Krauchi teaches the warmer of claim 9, wherein Stone as modified in view of Marth further teaches the heater engine includes an o-ring (750) positioned between the top cover (715) and the base (720; see the rejection of claim 7).

Regarding claim 11, Stone as modified in view of Marth and Krauchi teaches the warmer of claim 10, wherein Stone as modified by Marth further teaches the sealed heater engine further includes the top cover (715; see Marth figs 7A-7D) and the base (720) joined by the ultrasonically welded portion (745; col. 17, line 18-43; see the rejection of claim 7).

Regarding claims 14-15, Stone as modified in view of Marth and Krauchi teaches the warmer of claim 9, wherein Stone teaches the reservoir (16) includes a channel (channel adjacent flange 18 of liner 16) configured to couple to the upper portion (44) of the housing (12, 40, 44)

However, Krauchi teaches a warmer in the same field of endeavor comprising the reservoir (10) includes a channel (at portion 15; see fig. 5) configured to couple to the upper portion (21’) of the housing, wherein the channel (at 15) of the reservoir forms a water resistant seal when coupled to the upper portion of the housing (see par. 83).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stone to incorporate the teachings of Krauchi to provide the channel of the reservoir forms a water resistant seal when coupled to the upper portion of the housing. Since the upper portion of the housing covers a connecting portion of the reservoir and the lower housing, doing so would protect the internal electrical components of in the housing from damage in case any liquid is spilled onto the warmer when in use, as taught by Krauchi in paragraphs 82-83.

Regarding claim 22, Stone as modified in view of Marth teaches the warmer of claim 20, wherein Stone teaches the housing (12, 40, 44) includes an upper portion (44) and a lower portion (12, 40) but fails to teach the upper portion (44) and the lower portion (12, 40) that are sealed to prevent the ingress of water, and a seal is formed between the upper portion and the lower portion that includes an ultrasonically welded portion.
Krauchi teaches a warmer comprising a housing (fig. 5) having an upper portion (21’) and a lower portion (30’) that are sealed to prevent the ingress of water, and a seal 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stone to incorporate the teachings of Krauchi to provide the upper portion and the lower portion that are sealed to prevent the ingress of water, and a seal is formed between the upper portion and the lower portion that includes an ultrasonically welded portion. Doing so would further improve the sealing and protect the internal electrical components of the warmer from water damage if it is accidentally dropped in or splashed with water.

Regarding claim 23, Stone as modified in view of Marth teaches the warmer of claim 20, wherein as modified in view of Marth, Stone and Marth further teaches the second housing of the sealed heater engine (22, 30, 32, 36 of Stone) includes a top cover (715 in Marth) and a base (720 in Marth), and the seal includes at least an o-ring (O-ring/perimeter gasket 750 taught by Marth) positioned between the top cover (715) and the base (720; see fig. 7D shown in Marth).

Regarding claim 24, Stone as modified in view of Marth and Krauchi teaches the warmer of claim 23, wherein Stone as modified by Marth further teaches the sealed heater engine further includes the top cover (715; see Marth figs 7A-7D) and the base (720) joined by the ultrasonically welded portion (col. 17, line 18-43; see the rejection of claim 20).



Regarding claim 21, Stone as modified in view of Marth and Krauchi teaches the warmer of claim 26, wherein Stone teaches a sealed pass through (see col. 3, ln 14-16: “The cord is sealed in position within the channel 36 by a waterproof heat resistant sealer which fills the channel 36”). Additionally, Stone, as modified in view of Marth, teaches a top cover and base and ultrasonic welding seal and O-ring for sealing the heater engine (see rejection of claim 7). The combination of an o- ring seal, a wire seal, a top cover, and a base  and sealed pass through are addressed above, but the references fail to explicitly teach that this construction results in the sealed heater engine exceeding the water resistant standards of UL 283 as claimed. It is noted that this limitation is interpreted to associate with the latest UL 283 Standards (Version 3) prior to or at the application filing date.
However, according to applicant’s admission, UL 283 standards exist as of June 16, 2015, which is prior to the time of the filing of the present application (See page 1 of the Remarks filed 02/19/2018 and attached materials from existed version of UL 283 also filed 02/19/2018). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stone and Marth to incorporate a waterproof seal that allows the warmer to meet or  exceed the water . 

Claims 12, 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Marth, further in view of Kicherer (US 4,861,969).
Regarding claim 12, Stone as modified in view of Marth teaches the warmer of claim 7, Stone teaches the sealed heater engine (22, 30, 32, 36, as modified) includes the heater (22), but fails to teach the heater being encapsulated in thermal potting material.  
Kicherer teaches an electric hotplate 16 provided with heating resistors 22 (heating element) that is encapsulated in thermal potting material/electrically insulating material (col. 3, ln 13-19). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stone to incorporate the teachings of Kicherer to provide the heater encapsulated in thermal potting material. Doing so would provide for a safer warmer device that with improved electrical insulation, which prevent user from getting electrical shock or burn. 

Regarding claim 13, Stone as modified in view of Marth and Kicherer teaches the warmer of claim 12, wherein Stone further teaches the sealed heater engine (22, 30, 32, 

Regarding claim 25, Stone as modified in view of Marth teaches the warmer of claim 20, Stone teaches the sealed heater engine (22, 30, 32, 36) includes the heater (22), but fails to teach the heater being encapsulated in thermal potting material.  
However, Kicherer teaches an electric hotplate 16 provided with heating resistors 22 (heater) that is encapsulated in thermal potting material/electrically insulating material (col. 3, ln 13-19). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stone to incorporate the teachings of Kicherer to provide the heater encapsulated in thermal potting material. Doing so would improve electrical safety, that with improved electrical insulation, which prevent user from getting electrical shock or burn. 

Response to Arguments
Applicant’s arguments, see appeal brief, filed 02/08/2021, with respect to the previously rejected claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as presented above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 3PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752